ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of embodiment 2 in the reply filed on 12/13/21 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, line 6, “distinct” is vague.  As the therapy electrode is a separate element it necessarily is distinct from the two sensing electrodes.  It is unclear what the metes and bounds are of the electrode being “distinct”.  In line 9, “one or more therapeutic stimulation pulses” is vague as line 1 uses “a therapeutic stimulation pulse”.  It is unclear if these are the same pulses or different pulses.  In addition, no element has been set forth in the claim to generate/produce stimulation pulses and it is unclear how the device can detect a reaction to the pulses (the last paragraph of the claim) without a pulse generator/element to produce the pulses.  The claim is 
In claim 13, line 1, “10, the at least” is missing a transitional phrase.  It is suggested to use “wherein the at least…”.
In claim 15, “if…” is vague as it is unclear if the “if” statement is not met whether the prior art needs to contain this limitation.  It is suggested to use “when…”.   Similarly, claim 29 has this problem.
Claim 16 is vague as it is unclear what is included in the claim due to the use of “one or more…” in line 4 and the functions of the at least one processor of lines 15-20.  If the plurality of electrodes each only has one element, such as the therapy electrode portion, then the processor never receives any of the first or second ECG signals and it is unclear how any treatment protocol or any of the resulting steps of the processor functions.  In line 5, “stimulation pulses” is vague as line 1 uses a therapeutic stimulation pulse.  It is unclear if these are the same or not.  In addition, the claim is incomplete for omitting an element to produce the stimulation pulses.  In line 12, “one or more therapeutic stimulation pulses” lacks antecedent basis and it is unclear if these are the same pulses used in lines 1 or 5.  
Claim 17 is vague as if the electrodes do not include the first or second sensing electrode portion, then claim 17 contains no limitations.  Similarly, claim 20 has this problem.
In claim 18, “comprises at least two sensing electrodes” is vague as it is unclear if these are the same as the sensing electrode portions of claim 16 or different elements.  In addition, it is unclear if this is a further element to claim 16 or just defining what claim 16 includes.  If it is a further element then “further comprising” should be used.  In line 2, “comprising at least one first sensing electrode portion and at least one second sensing electrode portion” is vague as 
In claim 19, “at least one second sensing electrode portion” is vague as this term is also used in claim 16. 
In claim 21, the claim is vague as it is claiming the function of the heart.  It is suggested to put the claim’s limitation with respect to a particular structure.
Claim 23 is vague as claim 16 includes these same elements and it is unclear if they are the same elements or different.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10646707. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower and meet/contain the limitations of this application’s broader claims.  In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the patented claims to contain a pad/electrode to hold the therapy electrode portion and sensing electrode portion since it would provide the predictable results of allowing both electrodes to be simultaneously applied to the patient and to allow sensing at the location where the therapy was delivered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 13-29 are rejected under 35 U.S.C. 102a1 as being anticipated by Heilman et al (4928690).  Heilman discloses the use of two dry sensing electrodes (e.g. electrode 106 and one of electrodes 22, such as the chest electrode 22 in figure 4, etc.) with at least one therapy electrode with sensing portion (e.g. waist electrode 20/36 with ecg electrode 22, etc., for claim 16 note the second therapy electrode as chest electrode 20/32) that continuously senses the ECG to detect arrhythmias (e.g. figure 1, elements 22, 106, 22, col. 2, lines 22-31, etc.) and therefore does receive first ECG signals and detects the reaction to the heart with the second ECG signals since it is continuously looking for arrhythmias due to the ECGs, and delivers therapy, based on the ECG signals, to revert the arrhythmia and start heart contractions (e.g. col. 2, lines 22-31, etc.), where the system extrudes gel when needed (e.g. col. 5, lines 1-11, etc.).  Note for claims 16-20 and 22-29 the claims are vague and it is unclear what elements are included in the claims.  At the minimum, the claims require two therapy electrodes and a processor that executes a treatment protocol.  For example, claims 17 and 22 only define the sensing electrode portions, but if the claims are met by the two therapy electrode portions then the sensing electrode portions are not needed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        1/13/22